                                                                        FILEQ
                                                                  U.S. DISTRICT COURT
                                                                     AUGUSTA CiV.
             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                                                  2018 DEC 26 PH 1^:21
                               AUGUSTA DIVISION


STAGEY THOMAS, In Her Official
                                                                      SO.DiST. 0.- GA.
Capacity as Tax Cominissioner
for McDuffie County, Georgia,

     Petitioner,

            V.                                          CV 118-209


DEPARTMENT OF THE TREASURY;
INTERNAL REVENUE SERVICE; and
CARRIE SAMUELS,


     Defendants.




                                     ORDER




     Before      the   Court   is   Defendant   Internal   Revenue   Service's

motion to stay.        (Doc. 9.)     On December 21, 2018, appropriations

for funding the Department of Justice ("DOJ") and other Federal

Government       operations     lapsed   causing    a   partial      government

shutdown.        Because the DOJ is prohibited from engaging in its

duties — including litigation activities — without appropriations,

see 31 U.S.C. §§ 1341(a)(1)(B), 1342, it seeks a stay of this

action and an extension of all deadlines.           Upon due consideration.

Defendant's motion to stay (doc. 9) is GRANTED.                 This case is

hereby STAYED until the DOJ's funding is restored, and all pending

deadlines in this matter are extended for the same number of days

as the DOJ's lapse in funding.
    ORDER   ENTERED   at   Augusta,   Georgia,   this            day   of

December, 2018.




                                             AL HALL< CHIEF JUpGE
                                      UNITE^ STATES     DISTRICT COURT
                                      sm   RN
                                        fmEF     DISTRICT OF GEORGIA
